DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/24/2021 have been fully considered but they are not persuasive.
Applicant argues: 
Applicant respectfully disagrees. Even assuming (without conceding) that the third party social network is analogous to the video sharing service, Gongaware does not teach or suggest a searching functionality for videos in the third party social network or any restriction of the searching functionality for videos in the third party social network. The Office Action cites,-i,i 18- 21, 90, and 102 of Gongaware for allegedly teaching "determine restricted search terms to restrict the inmate from searching for in the video sharing service based on the inmate profile" and "receive, from the inmate device, a first search request for a first search in the video sharing service" as recited in claim 1. Office Action, p. 5. The Examiner alleges that Gongaware teaches "determine prohibited searched terms/prohibited contacts to restrict the inmate from searching/selecting for in the video sharing service based on the inmate account" Office Action, p. 5.
Applicant respectfully disagrees. In ,-i,i 18-21, Gongaware discusses that there may be restrictions placed on inmate communications, such as with whom the inmate is allowed to communicate, and periods of time during which the inmate cannot communicate with outsiders. The other cited portions of Gongaware discuss reviewers filtering disallowed contacts from an inmate's social network list. However, Gongaware is silent regarding determining restricted search terms, updating a data store to restrict inmates from searching for the restricted search terms, or receiving a request for a search for a video in a social network (the alleged video sharing service). In other words, Gongaware fails to teach or suggest at least a video sharing server configured to "determine restricted search terms to restrict the inmate from searching for in the video sharing service based on the inmate profile," and receive, from the inmate device, a first search request for a first search for a video in the video sharing service" as recited in amended claim 1.

Examiner respectfully disagrees.  Applicant misconstrues examiner’s position.  Applicant’s feature is cited as, “determine restricted search terms to restrict the inmate from searching for in the video sharing service based on the inmate profile;” In the previous office action, Para 0018-0021, 0090, and 0102, fig 7, 10-11 of Gongaware teaches “determine prohibited searched terms/prohibited contacts to restrict the inmate from searching/selecting for in the video sharing service based on the inmate account.”  The citations are directed towards restrictions on inmate’s general ability to communicate with visitors and/or outsiders.  This is further taught in Para 0106, wherein a selection of contacts from the contact list is received from the inmate to obtain selected contacts.  Para 0012 teaches filtering and the prohibition of contacts. Examiner has broadly interpreted that the filtering of those prohibited contacts while the user is viewing the contact list would teach the applicant’s feature of determining restricted search terms to restrict the inmate from searching for in the video sharing service based on the profile.  
Also, as applicant has amended the 11th limitation to cite, “receive, from the inmate device, a first search request for a first search for a video in the video sharing 

Applicant’s arguments with respect to the fully amended limitation in claim(s) 1, 7, and 14 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 10-15, and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gongaware ("Gongaware" US 20160191484), and further in view of Rosen (“Rosen” US 20070179355), Latorre et al. (“Latorre” US 11113757), and Long et al. ("Long" US 20160246791).

Regarding claim 1, Gongaware teaches a system for a video sharing service for inmates within a plurality of correctional facilities, the system comprising: 
an inmate device [i.e. inmate phone 114] associated with an inmate in a correctional facility [i.e. controlled facility]; [Gongaware – Para 0016, 0025-0026, Fig. 
a database that stores inmate profiles [i.e. inmate accounts] for a plurality of inmates; [Gongaware – Para 0063, 0073, 0087-0090, Fig. 7: teaches a database at database server and/or database in controlled facility that stores inmate accounts with identities, restricted content and other information for a plurality of inmates]
a video sharing server comprising at least one processor and a memory; and [Gongaware – Para 0003, 0031, 0057, Fig. 1-4, 7: teaches a server in controlled facility and/or outside facility/third party provider comprising at least one processor and a memory/storage that stores video for sharing between visitor(s) and inmate(s)]
a network that communicatively couples the inmate device, the database, and the video sharing server, wherein the at least one processor of the video sharing server is configured to: [Gongaware – Fig. 1-4, 7: teaches network 108 that communicatively couples to the image device (114 or 116), the database 120/local database, and video sharing server in controlled facility or at third party]
receive a registration request for registration of the inmate for the video sharing service from the inmate device, the registration request including user credentials of the inmate; [Gongaware – Para 0011, 0087-0088, 0112: teaches receiving request to enter information associated with account of the inmate for the video sharing service from the image device (114 or 116), the request including user credentials of the inmate]
retrieve an inmate profile [i.e. inmate account] of the inmate from the database; [Gongaware - Para 0042, 0051, 0078, 0080, 0087: teaches retrieve an 
authenticate the inmate based on matching the user credentials; [Gongaware – Para 0019, 0063-0064: teaches authenticate/approve the inmate to communicate with selected contact or service based on the user credentials and inmate account]
create an account for the inmate for the video sharing service in response to authentication of the inmate; [Gongaware - Para 0023, 0037, 0050, 0057, 0076, 0087, Fig. 1, 7, 11: teaches create an account for the inmate for video/media sharing service in response to authentication/approval of the inmate]
determine restricted search terms to restrict the inmate from searching for in the video sharing service based on the inmate profile; [Gongaware – Para 0018-0021, 0090, and 0102, fig 7, 10-11: teaches determine prohibited searched terms/ prohibited contacts to restrict the inmate from searching/selecting for in the video sharing service based on the inmate account]
Gongaware teaches inmate profiles in a correctional facility for a video sharing service, but does not explicitly teach using the inmate profile to determine that the inmate is approved by the correctional facility to register for an account the service;
Further, Gongaware teaches restricted search terms to the restrict the inmate, but does not explicitly teach update a data store of restricted information with the restricted search terms to restrict the inmate and other inmates from searching for the restricted search terms in the video sharing service;
Further, Gongaware does not explicitly teach receive, from the inmate device, a first search request for a first search for a video in the video sharing service;
identify a restricted search term in the first search request from the inmate device; and 
transmit, to the inmate device, a notification indicating that the inmate is restricted from searching for the restricted search term.

However, Rosen teaches using the inmate profile to determine that the inmate is approved by the correctional facility to register for an account the service; [Rosen – Para 0029: teaches a monitoring system utilized for maintaining conduct with adults requiring supervision such as prison inmates.  Para 0060, 0112, 0186: teaches a method consisting of a user using an input device as a communication means, the user setting up an account, and the account being approved by an administrator.  In the approval process, the user submits all relevant and required information to a system administrator or manager for approval, and they determine whether an account is activated]
Gongaware and Rosen are analogous in the art because they are from the same field of monitoring systems [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gongaware’s inmate profiles in view of Rosen to profile approval for the reasons of improving security by determining if the account is approved to access services.
update a data store of restricted information with the restricted search terms to restrict the inmate and other inmates from searching for the restricted search terms in the video sharing service;
Further, Gongaware and Rosen does not explicitly teach receive, from the inmate device, a first search request for a first search for a video in the video sharing service;
identify a restricted search term in the first search request from the inmate device; and 
transmit, to the inmate device, a notification indicating that the inmate is restricted from searching for the restricted search term.

However, Latorre teaches update a data store of restricted information with the restricted search terms to restrict the inmate and other inmates from searching for the restricted search terms in the video sharing service; [Latorre – C13, L43-61, claims 6, 16: teaches If the social media content is tagged as containing negative influence, the dictionary 132 is updated at 314. For example, the customer FI social media computing system 110 may extract all relevant terms or other content from the social media content using the AI circuit 130, and update the dictionary 132 with the extracted content]
Gongaware, Rosen, and Latorre are analogous in the art because they are from the same field of restricted content elements [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
Further, Gongaware, Rosen, and Latorre does not explicitly teach receive, from the inmate device, a first search request for a first search for a video in the video sharing service;
identify a restricted search term in the first search request from the inmate device; and 
transmit, to the inmate device, a notification indicating that the inmate is restricted from searching for the restricted search term.

However, Long teaches receive, from the inmate device, a first search request for a first search for a video in the video sharing service; [Long – Para 0050, 0051: teaches search server 102 can receive the search query, wherein the search query can correspond to a search of video content]
identify a restricted search term in the first search request from the inmate device; and [Long – Para 0052, Fig. 3: suggests receiving a search query from a user, the search server can parse the received search query to determine that particular words and/or phrases are directed to and/or are related to mature content.]
transmit, to the inmate device, a notification indicating that the inmate is restricted from searching for the restricted search term. [Long - Fig. 3: suggests in steps 306, 308, 310 if a search query reaches a certain safety score, a message may be presented to the user device that the query was blocked]


Regarding claim 2, Gongaware, Rosen, Latorre, and Long teaches the system of claim 1, wherein the determining of the restricted search terms further comprises: 
parsing the inmate profile to identify personal information of the inmate including at least one of gang affiliations, previous incidents with other inmates and employees of the correctional facility, and legal personnel of the inmate; and [Gongaware - Para 0042, 0051, 0078, 0080, 0087: teaches retrieve an inmate account of the inmate from the database, wherein the inmate account comprises personal information of the inmate indicating behavioral history such as transaction history, length of time that inmate is in communicating, historical confinement, violations, selected contact/communication, etc. of the inmate at the controlled facility]
determining the restricted search terms corresponding to the personal information of the inmate, wherein the restricted search terms include at least one of words, phrases, or names. [Gongaware – Para 0020, 0124: teaches restrictions may include types of people with whom the inmate is not allowed contact]

the system of claim 1, wherein the at least one processor of the video sharing server is further configured to: 
restrict the inmate device from transmitting, to the video sharing server, additional search requests including the restricted search term. [Long - Fig. 3: suggests in steps 306, 308, 310 if a search query reaches a certain safety score, a message may be presented to the user device that the query was blocked]

Regarding claim 5, Gongaware, Rosen, Latorre, and Long teaches the system of claim 1, wherein the at least one processor of the video sharing server is further configured to: 
restrict the inmate device from viewing a search result corresponding to the restricted search term in the first search request. [Long - Fig. 3: suggests in steps 306, 308, 310 if a search query reaches a certain safety score, a message may be presented to the user device that the query was blocked]

Regarding claim 6, Gongaware, Rosen, Latorre, and Long teaches the system of claim 1, wherein the at least one processor of the video sharing server is further configured to: 
receive, from the inmate device, a second search request for a second search in the video sharing service; [Gongaware – Para 0018-0021, 0090, 0102, 0114, Fig. 16: teaches receive, from the inmate device (114 or 116) a first search request/selection of contact for a search/contact in the video sharing service]
identify that the second search request does not include any of the restricted search terms; and [Long - Para 0052: discloses the search server can parse the received search query to determine that particular words and/or phrases are directed to and/or are related to mature content.]
transmit search results corresponding to the second search request to the inmate device. [Long – Para 0074, Fig. 3: teaches causing search results to be presented (step 314)]

In regards to Server claims 7, 8 and 10-12, claim(s) 7, 8 and 10-12 recite(s) limitations that is/are similar in scope to the limitations recited in System claims 1, 2 and 4-6. Therefore, claim(s) 7, 8 and 10-12 is/are subject to rejections under the same rationale as applied hereinabove for claims 1, 2 and 4-6.

Regarding claim 13, Gongaware, Rosen, and Long teach 13. The inmate video sharing server of claim 7, wherein the at least one processor is further configured to: 
associate data regarding the restricted search terms with the account for the inmate, resulting in a data association; and [Gongaware – Para 0043: teaches associating one or more restrictions with the inmate via the inmate’s identity data item]
store the data association in the memory of the video sharing server.  [Gongaware – Para 0058: teaches such restrictions may be associated with the inmate’s identity data item and may be stored locally within the controlled facility, within the outside facility, or within a third party provider]

In regards to Method claims 14, 15 and 17-19, claim(s) 14, 15 and 17-19 recite(s) limitations that is/are similar in scope to the limitations recited in System claims 1, 2 and 4-6. Therefore, claim(s) 14, 15 and 17-19 is/are subject to rejections under the same rationale as applied hereinabove for claim 1, 2 and 4-6.

In regards to Method claim 20 and System claim 21, claim(s) 20 and 21 recite(s) limitations that is/are similar in scope to the limitations recited in Server claim 13. Therefore, claim(s) 20 and 21 is/are subject to rejections under the same rationale as applied hereinabove for claim 13.

Claims 3, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gongaware, Rosen, Latorre, and Long as applied to claim 1 above, and further in view of Tuscano et al. ("Tuscano" US 8131763).

Regarding claim 3, Gongaware, Rosen, Latorre, and Long do not explicitly teach claim 3.  However, Tuscano teaches the system of claim 1, wherein the creating the account further comprises: 
generating a personal identification number (PIN) for the inmate for accessing the video sharing service; and [Tuscano – C 11, L 53-64, abstract: teaches generating a random PIN for the wireless telecommunications system that provides video]
associating the PIN with the account for the inmate. [Tuscano – C 4, L51-62: teaches an embodiment where the account holder may protect their handset through PIN]
Gongaware, Rosen, Latorre, Long, and Tuscano are analogous in the art because they are from the same field of content filtering [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gongaware, Rosen, and Long in view of Tuscano to Personal Identification Numbers for the reasons of protecting account holder’s account information by requiring another form of authentication.

In regards to Server claim 9 and Method claim 16, claim(s) 9 and 16 recite(s) limitations that is/are similar in scope to the limitations recited in System claim 3. Therefore, claim(s) 9 and 16 is/are subject to rejections under the same rationale as applied hereinabove for claim 3.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604. The examiner can normally be reached 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JAYCEE IMPERIAL/Examiner, Art Unit 2426                                                                                                                                                                                                        /MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426